Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to Claims 1, 8, and 16 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 2-14 and 16-25 are sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 1-25 are allowable. 

Response to Arguments
The examiner thanks applicant for making the necessary amendments, hereby placing the applicant in condition for allowance.

Allowable Subject Matter
Claims 1-25 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record, the combination of Wang et al., (US 6458867) in view of Furnish et al., (US 2016/0067454), while disclosing an expandable introducer assembly with does not disclose or render obvious, alone or in combination with the other prior art of record, the coupler releasably connected to said sheath hub.
Regarding Claim 1, Wang in view of Furnish is the closest prior art of record, as it teaches an expandable introducer assembly for use in inserting a medical device into a body vessel of a patient (seen in Wang Fig. 4, (100) and Wang Fig. 9, (400)), said expandable introducer assembly comprising:
a dilator(Wang Fig. 8, (65)) extending along an axis from a proximal dilator end to a distal dilator end (seen in Wang Fig. 8);
an expandable sheath (Wang Fig. 4, seen at (180)) extending from adjacent said distal dilator end in surrounding and coaxial relationship with said dilator (Wang (65)) for concurrent insertion and axial advancement with said dilator (Wang (65)) into the body vessel of the patient(seen in Wang Fig. 9, body vessel (465));
an introducer subassembly including a hemostasis valve (Furnish Fig. 6, (34)) releasably interconnected to said proximal end (Furnish Fig. 6, (28) and [0029], wherein the valve (34) and (dilator subassembly) hub (28) are releasably interlocked with said proximal end of said (hub) dilator subassembly (28) through release (locking) mechanism (36)), and an introducer sheath (Wang Fig. 4, (120)) extending in surrounding and coaxial relationship with said dilator (Wang (65)) from said hemostasis valve (Furnish (34)) to next adjacent said expandable sheath (Wang (180));

a coupler (Wang Figs 9 and 10, (350)) disposed in interlocked relationship with said hemostasis valve (Furnish (34)) when said hemostasis valve is axially advanced (in the modified device of Wang in view of Furnish) towards said sheath hub (Wang (140)) for allowing serial retraction of said introducer sheath (Wang (120)) and said expandable sheath (Wang (180)) out of the body vessel of the patient (Wang (465)).
However, as Wang and Furnish does not teach the coupler releasably connected to said sheath hub, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-14 depend upon Claim 1, and are therefore considered allowable.

Claim 15, Wang in view of Furnish is the closest prior art of record, as it teaches an expandable introducer assembly for use in inserting a medical device into a body vessel of a patient (seen in Wang Fig. 4, (100) and Wang Fig. 9, (400)), said expandable introducer assembly comprising:
an expandable sheath subassembly including a sheath hub (Wang Fig. 4, (140)) and an expandable sheath (Wang Fig. 4, seen at (180)) extending from said sheath hub (Wang (140)) for initial insertion into the body vessel of the patient (Wang Fig. 9, (465));
an introducer subassembly including a hemostasis valve (Furnish Fig. 6, (34)) and an introducer sheath (Wang Fig. 4, (120)) extending from said hemostasis valve (Furnish (34)) and axial advanceable through said sheath hub (Wang (140)) and into said expandable sheath (Wang (180)) for radially expanding the body vessel of the patient (Wang (465)); and
a coupler (Wang Figs 9 and 10, (350)) disposed in interlocked relationship with said hemostasis valve (Furnish (34)) when said hemostasis valve is axially advanced (in the modified device of Wang in view of Furnish) towards said sheath hub (Wang (140)) for allowing serial retraction of said introducer sheath (Wang (120)) and said expandable sheath (Wang (180)) out of the body vessel of the patient (Wang (465)).
However, as Wang and Furnish does not teach the coupler releasably connected to said sheath hub, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 16-25 depend upon Claim 15, and are therefore considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783   
/BRANDY S LEE/Primary Examiner, Art Unit 3783